Citation Nr: 0936151	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).   

3.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected left knee 
disability, allergic rhinosinusitis, tinnitus, and bilateral 
hearing loss disabilities.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1948 to 
March 1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran submitted additional VA treatment records in 
December 2007, after certification of his appeal.  But he 
waived his right to have the RO initially consider this 
additional evidence.  Therefore, the Board accepts this 
evidence for inclusion in the record and consideration by the 
Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

After reopening the new and material evidence claim, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition 
in an August 1956 rating decision.  Although notified of the 
denial, the Veteran did not initiate an appeal.  

2.  Evidence received since the August 1956 rating decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered with all the evidence of record in order 
to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The August 1956 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2008).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect for claims filed prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the Veteran's petition to 
reopen his new and material evidence claim, and directing 
further development of the claim on remand, there is no need 
to discuss at this time whether VA has complied with its 
duties to notify and assist.  If still necessary, the Board 
will make this preliminary determination once the additional 
remand development is completed, before readjudicating his 
claim on the underlying merits.

New and Material Evidence to Reopen the Acquired Psychiatric 
Disorder Issue

The RO originally denied service connection for a nervous 
condition in an August 1956 rating decision.  The RO notified 
the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2008).

The RO chose to reopen the claim in the June 2006 rating 
decision on appeal.  Regardless of the RO's actions, the 
Board has jurisdictional responsibility to determine whether 
a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.
          
In the prior final August 1956 rating decision, the RO denied 
service connection for a nervous disorder because there was 
no medical evidence of a current psychiatric illness and 
insufficient evidence of a psychiatric illness during 
service.  

The Veteran filed his claim to reopen service connection for 
an acquired psychiatric disorder that was received by the RO 
on August 1, 2001.  Therefore, the previous regulations for 
new and material evidence apply.  See 66 Fed. Reg. at 45,620 
(applying the previous version of 38 C.F.R. § 3.156 to claims 
to reopen filed before August 29, 2001).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  
In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), has been received since the last final 
August 1956 rating decision.  Specifically, VA medical 
personnel and Social Security Administration (SSA) evaluators 
have diagnosed the Veteran with an anxiety disorder, major 
depressive disorder, an adjustment disorder, and PTSD.  Thus, 
presuming the credibility of this evidence, these records now 
demonstrate medical evidence of current psychiatric 
disorders.  So this evidence is new, not cumulative, bears 
directly and substantially upon this claim, and is so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate this claim; that is 
to say, this evidence is new and material and this claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To this extent, the appeal is granted.


REMAND

As discussed above, the new and material evidence claim is 
reopened.  However, before addressing the merits of the 
underlying acquired psychiatric disorder and PTSD issues, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the previous notice letters sent by the RO to 
the Veteran in February 2006 and August 2006 are not fully 
sufficient.  These letters did not provide sufficient notice 
for both his acquired psychiatric disorder and PTSD issues on 
appeal.  In fact, these letters failed to address the PTSD 
issue at all.  Therefore, the agency of original jurisdiction 
(AOJ) should advise the Veteran that establishment of service 
connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA regulations; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  A revised letter with 
this information should be sent to the Veteran, with the 
inclusion of a PTSD stressor questionnaire.    

Also, concerning VCAA notice, in a May 2007 Statement of 
Accredited Representative, the Veteran's representative also 
asserted service connection for an acquired psychiatric 
disorder as secondary to his service-connected left knee 
disability, allergic rhinosinusitis, tinnitus, and bilateral 
hearing loss disabilities.  See 38 C.F.R. § 3.310 (2008).  As 
such, a remand is required for the RO to issue another VCAA 
letter that is compliant with 38 C.F.R. § 3.159(b)(1) and 
with all legal precedent.  

Second, the Veteran's VA treatment records on file only date 
to April 2007, over two years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  

Third, the Veteran must be scheduled for a VA examination by 
a VA psychiatrist to obtain a medical opinion concerning the 
etiology of any current psychiatric disorder to include PTSD 
on the basis of in-service incurrence.  In addition, this 
examination must address the etiology of any current 
psychiatric disorder on the basis of being secondary to any 
of his four service-connected disabilities.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Specifically, as to the PTSD issue, a VA psychiatrist is 
required to make this determination because there is 
conflicting evidence of record.  Service treatment records 
(STRs) document some complaints regarding the Veteran's 
nerves and also mention nightmares.  Post-service, VA 
treatment records dated in 2006 reveal that VA psychiatrists 
and other medical personnel have diagnosed the Veteran with 
PTSD, but in contrast, the June 2006 VA psychological 
examiner did not believe the Veteran had PTSD.  As to the 
acquired psychiatric disorder issue, the Veteran has been 
treated post-service for mental health problems since the 
early 1970s.  See December 1985 SSA psychiatric examination 
(documenting psychiatric treatment in the 1970s).  The recent 
June 2006 VA psychological examiner diagnosed the Veteran 
with major depressive disorder, but failed to provide an 
opinion as to its etiology despite the Veteran's briefly 
documented problems with nerves during service.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that claims for service connection 
for PTSD encompass all psychiatric disabilities raised by the 
evidence or the record.  Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009).  Therefore, what is required here is for a VA 
psychiatrist to address all theories of etiology raised by 
the Veteran, his representative, and the evidence of record 
for the claims at issue. 

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate his service connection 
claim for an acquired psychiatric 
disorder, to include PTSD.  With regard 
to PTSD, this letter should advise the 
Veteran that establishment of service 
connection for PTSD 
requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA 
regulations; (2) credible supporting 
evidence that the claimed in-service 
stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  This letter should also 
include a PTSD stressor questionnaire.  
Finally, this letter should address 
secondary service connection for an 
acquired psychiatric disorder on the 
premise that it is proximately due to, 
or chronically aggravated by, his 
service-connected left knee disability, 
allergic rhinosinusitis, tinnitus, and 
bilateral hearing loss disabilities.  
See 38 C.F.R. § 3.310 (2008).  

2.	Obtain the records of any medical 
treatment since April 2007 from the VA 
Outpatient Clinic (VAOPC) in Orlando, 
Florida.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

3.	Schedule the Veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and etiology of any 
PTSD or other psychiatric disorder 
present.  This examination must be by a 
psychiatrist since the other evidence of 
record is inconclusive.  Advise the 
Veteran that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(A)	Does the Veteran have PTSD?  

(B)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to his 
previously confirmed combat-
related situations in Korea?  

(C)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, is it at least likely as 
not (50 percent or more 
probable) that the disorder(s) 
is related to his military 
service?  In making this 
determination, please see STRs 
documenting nervous complaints 
and nightmares dated in 
September 1950 (Psychiatric 
Consultation), April 1952 
(Report of Medical History), and 
an undated clinical STR.     

(D)	If a diagnosis of a psychiatric 
disorder other than PTSD is 
made, is it at least as likely 
as not (50 percent or more 
probable) that the disorder(s) 
is proximately due to, or is 
permanently aggravated by, his 
service-connected left knee 
disability, allergic 
rhinosinusitis, tinnitus, or 
bilateral hearing loss 
disabilities?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then readjudicate the acquired 
psychiatric disorder issues on a direct 
and secondary basis, including  PTSD.  
If the issues are not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


